Allowance notice
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 08/02/2022. 
2.	The instant application is a continuation of 15/339,654, filed 10/31/2016, now abandoned, which claims priority from provisional application 62249080, filed 10/30/2015.

Election/Restrictions
3.	This application is in condition for allowance except for the presence of claim 1 directed to non-elected group I invention without traverse.  Accordingly, claim 1 has been cancelled.

Claims status
4.	In the claim listing of 8/2/22 claims 1, 14, 16-27 and 31-34 are pending in this application. Claims 14, 31 and 34 are amended. The amendments to independent claim 14 include the limitations of previous rejected claims 28-30. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.
	As discussed in section 3 withdrawn claim 1 has been canceled
5.	Claims 14, 16-27 and 31-34 are under prosecution.



Withdrawn Objection, Rejections and Response to the Remarks
6.	The previous objection to claim 34 has been withdrawn in view amendments to said claim.
7.	The previous rejection of claims 14 and 27 under 35 USC 103 as being unpatentable over Nagai has been withdrawn in view of amendments to claim 14 to include the limitations of dependent claims 28-30. 
	The arguments regarding said rejection are directed to claim 14 as amended (Remarks, pg.7). They are moot in view of withdrawn rejection necessitated by the amendments.
8.	The previous rejection of claims 14 and 16-27 under 35 USC 103 as being unpatentable over Tan has been withdrawn in view of amendments to claim 14 to include the limitations of dependent claims 28-30 and persuasive arguments made by the applicant that according to Tan, the detection of presence of a polynucleotide strand binding molecule results in low aggregated nanoparticles (See para [0081 ], which states: " ... the presence of the nucleic acid binding molecule has a detectable effect on the aggregation state of the particles in the presence of a cleaving molecule ... The particles appear less aggregated or even monodispersed in the reaction as compared to the aggregation state created by the cleaving of the interacting molecule in the absence of nucleic acid binding molecule ... " Accordingly, detection of target molecule results in lack of aggregation of the nanoparticles. These teachings would not provide a skilled artisan with guidance sufficient to arrive at the method of detecting of nanoparticle (Remarks, pg. 8, paragraph 2).
9.	The previous rejection of claims 28-34 under 35 USC 103 as being unpatentable over Tan in view of McNamara has been withdrawn in view of cancelation of claims 28-30 and persuasive arguments made by the applicant that although Tan and McNamara are "interested in detecting clinically important nucleic acid binding molecules" in a general sense, there are fundamental differences in the types of molecules each is attempting to detect, and the methods employed to do so. Indeed, Tan aims at the detection of molecules that protect a given nucleic acid from degradation by a nuclease with specificity for said nucleic acid, which nuclease is added to the reaction and Tan states, "The interacting molecule is capable of specifically binding to nucleic acid and of protecting the metal particle from aggregation" (Tan, Abstract; emphasis added).
Tan further states, "The method as disclosed herein further comprises contacting the mixture as described above with a cleaving molecule capable of cleaving the interacting molecule" (Tan, para.[0067]). By contrast, the invention of McNamara relates to the detection of nuclease activity and the methods of Tan and McNamara have two completely opposite principles of operation. Indeed, the readout of the invention by Tan is a lack of cleavage in a target nucleic acid, while the readout of the invention by McNamara is cleavage of a target nucleic acid. Modifying the method of Tan to omit a nuclease changes the principle of operation ( detecting protection from nuclease), while modifying McNamara to include a nuclease also changes the principle of operation
(detecting whether nuclease is present in an unknown condition) (Remarks, pg. 9).



Examiner’s comment
10.	Claims 14, 16-27 and 31-34 have been renumbered as claims 1-17 and presented in the same order as presented by the applicant.

Reasons for the Allowance
11.	The following is an examiner’s statement of reasons for allowance: 
	Post art: Tiet et al (Bioconjugate Chem. 2017, 28, 183−193) disclose a method  which is very similar to claimed method, published in a peer reviewed Bioconjugate Chemistry, and considered to be novel in the nucleic acid and nanoparticle fields.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 14, 16-27 and 31-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9 am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634